USDC SDNY

 

 

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK SEES EON EES ED
VIIU CHACKO, DOC #:
DATE FILED: _ 2/27/2020
Plaintiff,
-against- 19 Civ. 8051 (AT)
COSTCO WHOLESALE CORPORATION, ORDER
Defendant.

 

 

ANALISA TORRES, District Judge:

The case management conference scheduled for March 12, 2020, is ADJOURNED to June
10, 2020, at 11:00 am. By June 3, 2020, the parties shall file a joint status letter.

SO ORDERED.

Dated: February 27, 2020
New York, New York

O4-

ANALISA TORRES
United States District Judge

 
